J. Kenneth Servé, J.
The defendant has appealed from a judgment of conviction of the Court of Special Sessions of the Town of Carlton (Glen E. He Mat, J.). He plead guilty to an information, which charged him with the offense of disorderly conduct.
In his affidavit of errors, the defendant claims the information is insufficient.
An information must state the crime charged and the particular facts constituting that crime. (People v. McGuire, 5 N Y 2d 523; People v. Zambounis, 251 N. Y. 94.) “ [A]n information, which merely states conclusions and not statements of fact is a mere allegation of the Statute and insufficient to apprise the defendant of the crime charged.” (People v. Kasloff, 54 N. Y. S. 2d 455, 456.)
An examination of the information in this case discloses that mere conclusions were pleaded without setting forth the particular language which was characterized as being ‘ ‘ offensive, disorderly, abusive and insulting.” The information alleged that the offense occurred in a “public place” but failed to describe such place. Without a description of the ‘ ‘ public place ”, such allegation was a mere conclusion of the informant as to the character of the place involved.
The information in this case is insufficient as a matter of law and the judgment of conviction is reversed, sentence is vacated and the information is dismissed.